Citation Nr: 1735247	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran testified at a video conference hearing before the Board in June 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying issues of entitlement to service connection for a bilateral knee disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A September 2008 rating decision last denied the Veteran's claim of entitlement to service connection for a bilateral knee disability; evidence obtained since that time raises a reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has submitted an application to reopen a claim of entitlement to service connection for a bilateral knee disability in April 2010. 

A September 2008 rating decision last denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  That decision is final.  38 C.F.R. § 20.1103. 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

As noted, in a September 2008 rating decision, the claim of entitlement to service connection for a bilateral knee disability was denied.  The Board notes that the Veteran's claim was also previously denied in a January 1958 rating decision at which time the RO determined that a knee disability did not exist at the time of a VA examination in November 1957.  The claim was subsequently denied again in an April 1992 rating decision at which time the RO determined that the Veteran's knee disability was not incurred in or aggravated by service.  At the time of the last final denial in September 2008, the rating decision indicated that the evidence submitted was not new and material.  Since the claim was denied, evidence in the form of VA treatment reports, private treatment reports, lay statements, and the Veteran's hearing testimony has been submitted. 

The VA treatment reports reflect a diagnosis of and treatment for osteoarthritis of the knee.  The private treatment reports document treatment for knee pain.  The Veteran's lay statements and hearing testimony allege a continuity of symptomatology of a bilateral knee disability since service.  Given that the lay statements allege a continuity of symptomatology since service, the newly submitted evidence is material.  As such, the claim is reopened.  The Board will address the underlying claim of service connection below.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disability has been presented, and the claim is reopened.


REMAND

A remand is necessary in order to properly adjudicate the underlying claim for service connection for a bilateral knee disability.  

The Veteran has not been afforded a VA examination to determine the etiology of his claimed bilateral knee disability in conjunction with the current claim.  In order to properly consider the claim, the Veteran should be scheduled for a VA examination and an etiology opinion should be obtained.  

Additionally, VA outpatient treatment reports dated through November 2013 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Determine whether any additional VA treatment records exist and, if so, obtain the Veteran's VA treatment records dated since November 2013.  Any other records identified by the Veteran should also be obtained.  All attempts to obtain the records must be documented and any negative responses should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination of his bilateral knee disability.  The claims file should be provided to the examiner and a complete rationale should be provided for any opinion expressed.  The examiner should obtain a detailed medical history from the Veteran.  The VA examiner is requested to address whether it is as likely as not (50 percent probability or greater) that a right and left disability first manifested in service or within a year after discharge, or are otherwise related to active service, to include the Veteran's claimed knee injuries in service. 

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


